Citation Nr: 1113867	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to a compensable evaluation for the service-connected residuals of teeth extractions involving numbers 2, 18, 20, 24, 25, 28 and 31.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.  

The matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.  

During the course of his appeal, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  

The matter was most recently before the Board in December 2010, when the case was remanded to the RO (via the Appeals Management Center (AMC), in Washington, D.C.).  

The purpose of the remand was to obtain clarification as to the dental issue that is currently on appeal, as well as to obtain current private and VA treatment records, and to schedule the Veteran for a VA dental examination.  

Of preliminary importance, the Board notes that the Veteran is currently service-connected for two dental disabilities, to include the residuals of the removal of a cyst from the mandible and for loss of teeth, numbers 2, 18, 20, 24, 25, 28, and 31, established for treatment purposes under 38 C.F.R. § 3.381(a) (2010), both of which have been rated as noncompensable under the applicable rating criteria.  

In his claim for an increased rating, received in February 2009, the Veteran generally requested an increase for a dental disability secondary to his dental injury in the military.  

In his Notice of Disagreement and his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran failed to clarify which dental disability for which he was seeking an increased rating.  

During his hearing, the Veteran appeared to have requested an increased rating based on dental trauma related to his removal of a cyst and his in-service teeth extraction.  

Most recently in a March 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran clearly identified the issue he wished to appeal as that of a compensable evaluation for the service-connected residuals of teeth extraction involving numbers 2, 18, 20, 24, 25, 28, and 31.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

By way of procedural background, a February 1947 RO dental rating decision granted service connection for teeth numbers 2, 18, 20, 24, 25, 28, and 31, and assigned a noncompensable (no percent) evaluation, effective on November 4, 1945.  

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2010).  

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).  

The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2010).  

As noted, in a VA Form 21-4138, Statement in Support of Claim, received in March 2011, the Veteran characterized his current claim for an increased rating as that involving the service-connected residuals of teeth extraction involving numbers 2, 18, 20, 24, 25, 28 and 31 and not as that involving his service-connected post operative residuals of a cyst of the mandible.  

The Board notes that the RO did not obtain clarification of which dental issue was on appeal, in the first instance, before issuing a Supplemental Statement of the Case (SSOC) in February 2011.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Further, the Board explicitly instructed in the December 2010 Remand order that the RO obtain all pertinent treatment from all non-VA health care providers, and then afford the Veteran a VA examination to determine the current severity of the service-connected teeth extraction involving numbers 2, 18, 20, 24, 25, 28, and 31.  

The record reflects that private treatment records from dentists who have treated the Veteran were associated with the claims file in January 2011, one month after the December 2010 VA examination was performed and so were not considered by the VA examiner in rendering the December 2010 opinion.  

Moreover, in the December 2010 remand, the Board ordered that a VA examiner determine the current severity of the service-connected residuals of the removal of a cyst from the mandible, and for the service-connected teeth extraction involving numbers 2, 18, 20, 24, 25, 28 and 31.  

The examiner was instructed to specify the range of motion for the inter-incisal movement (in millimeters) and the range of the lateral excursion movement (in millimeters), as well as to identify any residuals of the removal of the cyst from the mandible and any inability to wear dentures or bone loss related the service-connected teeth extractions, numbers 2, 18, 20, 24, 25, 28 and 31.  

The December 2010 VA dental examination report reflects that the examiner reviewed the claims file, provided observations as to limitation of the inter-incisal range of motion, to include lateral excursion, and commented on the state of the mandible, indicating that the mandibular ridge was not atrophic and was within normal limits for an average edentulous patient.  

The examiner diagnosed the Veteran with no visible residuals from cyst removal, and radiographically, 3 millimeters of reduction of bone height at the level of 24, 25.  

The examiner opined that the problem the Veteran experiences, wearing the lower dentures, could not be related to the removal of the cyst.  Significantly, the examiner failed to comment on any inability to wear dentures or bone loss related the service-connected teeth extractions, numbers 2, 18, 20, 24, 25, 28 and 31.  

The absence of the requested information constitutes a procedural defect requiring a further remand.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As such, the Board finds that an additional examination is necessary to address the newly received private treatment records, as well as to address the nature and severity of the service-connected residuals of teeth extraction involving numbers 2, 18, 20, 24, 25, 28 and 31 and to explicitly comment on if the Veteran experienced an inability to wear dentures or bone loss related the service-connected teeth extractions, numbers 2, 18, 20, 24, 25, 28 and 31.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The Veteran should be afforded another VA dental examination to determine the current severity of the service-connected teeth extraction involving numbers 2, 18, 20, 24, 25, 28 and 31.  

The examiner who is designated to examine the Veteran should review the evidence in the claims file, including a copy of this REMAND as well as a copy of the entire December 2010 REMAND, and acknowledges such review in the examination report.  All appropriate tests and studies, including any X-ray studies or range of motion studies, should be conducted, and all clinical findings should be reported in detail.  

The examiner should indicate if there is any limited motion of temporomandibular articulation, and specify the range of motion for the inter-incisal movement (in millimeters) and the range of the lateral excursion movement (in millimeters).  

The examiner should comment on any malunion and/or nonunion of the mandible and/or maxilla related to the teeth extraction involving numbers 2, 18, 20, 24, 25, 28 and 31, and characterize such loss in terms of "slight," "moderate," and "severe."  

The examiner should note any loss of ramus, condyloid process, hard palate, mandible and/or maxilla related to the teeth extraction involving numbers 2, 18, 20, 24, 25, 28 and 31.  

The examiner should indicate if there is any loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity related to the teeth extraction involving numbers 2, 18, 20, 24, 25, 28 and 31.  

The examiner should also identify any inability to wear dentures or bone loss related the service-connected teeth extractions, numbers 2, 18, 20, 24, 25, 28 and 31.  

2.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Now that the Veteran has submitted clarification of which dental issue is on appeal, after completion of the above development, the Veteran's claim for an increased evaluation for the service-connected residuals of teeth extractions, numbers 2, 18, 20, 24, 25, 28 and 31 must be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with an SSOC and afforded a reasonable  opportunity to response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  




